 PROB 12C                                                                             Report Date: February 28, 2019
(6/16)

                                       United States District Court                               FILED IN THE
                                                                                              U.S. DISTRICT COURT
                                                                                        EASTERN DISTRICT OF WASHINGTON
                                                       for the
                                                                                         Mar 01, 2019
                                         Eastern District of Washington                      SEAN F. MCAVOY, CLERK


                   Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Francis Joe Rodriguez                     Case Number: 0980 1:15CR02028-SAB-1
 Address of Offender:                              Yakima, Washington 98902
 Name of Sentencing Judicial Officer: The Honorable Stanley A. Bastian, U.S. District Judge
 Date of Original Sentence: November 14, 2017
 Original Offense:        Original Offense: Conspiracy to Distribute Methamphetamine,
                          21 U.S.C. §§ 841(a)(1), (b)(1)© and 846
 Original Sentence:       Prison - 366 days;                 Type of Supervision: Supervised Release
                          TSR - 36 months

 Revocation:              Prison - 2 months;
 September 19, 2018       TSR - 34 months
 Asst. U.S. Attorney:     Ben Seal                           Date Supervision Commenced: November 15, 2018
 Defense Attorney:        Jeremy Sporn                       Date Supervision Expires: September 14, 2021


                                          PETITIONING THE COURT

To incorporate the violation contained in this petition in future proceedings with the violations previously reported
to the Court on February 8, 2019.

The probation officer believes that the offender has violated the following condition of supervision:


Violation Number        Nature of Noncompliance

            2           Special Condition # 3: You must abstain from the use of illegal controlled substances, and
                        must submit to urinalysis and sweat patch testing, as directed by the supervising officer, but
                        no more than 6 tests per month, in order to confirm continued abstinence from these
                        substances.

                        Supporting Evidence: Mr. Rodriguez is alleged to have consumed methamphetamine on
                        or about February 13, 2019.

                        Mr. Rodriguez’ conditions were reviewed with him on November 16, 2018. He signed
                        acknowledging an understanding of his conditions which include special condition number
                        3, as noted above.
Prob12C
Re: Rodriguez, Francis Joe
February 28, 2019
Page 2

                      On February 13, 2019, Mr. Rodriguez provided a presumptive positive urinalysis (UA) for
                      the presence of methamphetamine. Mr. Rodriguez denied consuming any controlled
                      substances and the UA was sent to Alere Toxicology Services (Alere) for confirmation
                      testing. On February 26, 2019, this officer received a positive drug test report from Alere
                      showing positive results for the presence of methamphetamine.

The U.S. Probation Office respectfully recommends the Court incorporate the violation contained in this petition in
future proceedings with the violation previously reported to the Court on February 8, 2019. Mr. Rodriguez is
scheduled to appear for an initial appearance for supervised release violations on March 1, 2019, in Yakima,
Washington.

                                         I declare under penalty of perjury that the foregoing is true and correct.
                                                           Executed on:     February 28, 2019
                                                                            s/Phil Casey
                                                                            Phil Casey
                                                                            U.S. Probation Officer



 THE COURT ORDERS

 [ ]      No Action
 [ ]      The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [X]      The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [ ]      Defendant to appear before the Judge assigned to the
          case.
 [X]      Defendant to appear before the Magistrate Judge.
 [ ]      Other


                                                                            Signature of Judicial Officer
                                                                            03/01/2019

                                                                            Date
